Filed 8/7/14 In re B.G. CA2/3
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                DIVISION THREE


In re B.G., a Person Coming Under the                                B254444
Juvenile Court Law.                                                  (Los Angeles County
                                                                     Super. Ct. No. YJ36734)


THE PEOPLE,

         Plaintiff and Respondent,

         v.

B.G.,

         Defendant and Appellant.




         APPEAL from an order of the Superior Court of Los Angeles County, Irma J.
Brown, Judge. Affirmed.


         Arielle Bases, under appointment by the Court of Appeal, for Defendant and
Appellant.


         No appearance for Plaintiff and Respondent.
       Defendant and appellant, 16-year-old B.G., appeals from the juvenile court’s order
continuing wardship (Welf. & Inst. Code, § 602) after sustaining a petition alleging he
unlawfully drove or took a vehicle in violation of Vehicle Code section 10851,
subdivision (a), a felony. In part because B.G. was on probation at the time he committed
the offense, the juvenile court placed him in Camp Community Placement for a period
not to exceed three years eight months. B.G. filed a timely notice of appeal. We affirm
the juvenile court’s order.
                   FACTUAL AND PROCEDURAL BACKGROUND
       1. Facts.
       On January 4, 2014, Jose Salinas Jimenez’s 2007, green, Nissan Frontier with a
California license plate bearing the numbers 8G34725 was taken from his Long Beach
home. In addition to his truck, “[a] laptop, $10 in change, . . . a sweater or sweatshirt”
and a key to the truck were stolen from Jimenez’s residence.
       When Jimenez was asked if he had ever given B.G. permission to take his truck,
Jimenez responded, “No.” When Jimenez was then asked if he had ever seen B.G.
before, he again responded, “No.”
       At some point in early January 2014, 16-year-old D.L. had been riding in the back
passenger seat of a truck being driven by B.G. After B.G. had picked up two additional
passengers, the truck was “pulled over” by police. B.G. stopped the truck, then told D.L.
and the other two passengers, “ ‘We got to run.’ ”
       On January 6, 2014, Los Angeles Police Officer Christopher Lopez and his
partner, Rodrigo Lopez, were on patrol near the intersection of Grape Street and 101st
Street when they conducted a traffic stop of the green, Nissan truck with license plate
No. 8G34725. As the officers pulled behind the truck, it “just stopped.” Officer
Christopher Lopez ordered the driver, B.G., as well as the passengers, to get out of the
truck. The two officers then interviewed D.L. who told them that, as they were being
pulled over, B.G. had stated, “ ‘Man, we got to run, this is a G-ride.’ ” Officer
Christopher Lopez then explained that a “ ‘G-ride’ ” refers to a stolen car.



                                              2
       The officers transported B.G, D.L. and the other two passengers to the police
station. There, B.G. told Officer Christopher Lopez that a friend named Jordan Post had
loaned him the truck. As B.G. was driving to school, he saw D.L. and the others. He
decided to stop and offer them a ride.
       After B.G. and the passengers had gotten out of the car, Officer Christopher Lopez
inspected the interior of the truck. There were “no broken windows,” “no wires [had
been] pulled,” “the keyhole [had not been] shaved down” and there appeared to be “no
parts missing.”
       2. Procedural history.
       On May 31, 2012, a petition filed pursuant to Welfare and Institutions Code
section 602 alleged B.G. had committed second degree robbery in violation of Penal
Code section 211, a felony (count 1) and grand theft in violation of Penal Code section
487, subdivision (c), a felony (count 2). At proceedings held on July 10, 2012, B.G.
admitted having committed grand theft as alleged in count 2, the petition was sustained
and B.G. was declared a ward of the court. The juvenile court then dismissed the
allegation B.G. had committed the robbery and placed him at home on probation under
various terms and conditions.
       On January 7, 2014, a second Welfare and Institutions Code section 602 petition
was filed alleging B.G. had unlawfully driven or taken a vehicle, a felony in violation of
Vehicle Code section 10851, subdivision (a). It was indicated that, should he be found to
have committed the offense, he would continue to be a ward of the court.
       A hearing was held on the matter on January 29, 2014. After hearing testimony
from the victim from whom the truck had been taken, one of the individuals who had
been a passenger in the truck when it was stopped by police officers and one of the
officers who took B.G. into custody after it was determined he had been driving the truck,
the juvenile court indicated that, “based on the evidence that ha[d] been presented, [the
court] . . . believe[d] there [was] sufficient evidence for [it] to conclude beyond a
reasonable doubt that the allegations [in the petition were] true.” The juvenile court
stated: “I will sustain count 1. I will sustain it as a felony. It was a stolen car. [B.G.]

                                              3
was driving that car, and I think there is sufficient evidence for me to conclude that he
knew it was a stolen car. [¶] He did not drive away in the car, but he did apparently talk
about running away, which I think would be significant to the issue of whether or not he
was aware that it was a stolen car. And according to the officer, [D.L.] also said that
[B.G.] acknowledged that it was a G-ride, or stolen car. [¶] I would note that [D.L.] was
a very reluctant witness. Frankly, I didn’t understand all of his mutterings when he was
getting on the witness stand and off, but it was clear from his demeanor that he did not
want to testify. And so I think that that goes to bolster the significance and credibility of
his testimony. [¶] So count 1 is found to be true.”
       When defense counsel then asked the juvenile court if it would consider reducing
the crime to a misdemeanor “given the evidence in this matter, given that [B.G.] did not
attempt to run, flee, evade or do anything and given the facts as they were[,]” the juvenile
court refused. The court indicated there had been “evidence that [B.G.] did attempt to
run,” then noted he “was on probation at the time [the offense] occurred.” The juvenile
court then sent the matter to another department, indicating disposition of B.G.’s
violation of the conditions of his probation and the present matter would be considered on
February 3, 2014.
       At proceedings held on February 11, 2014, the juvenile court indicated the matter
was before it for disposition of the petition “found to be true on January 29th, a violation
of [Vehicle Code section] 10851,” as well as violations of probation admitted on
October 28, 2013. The court indicated the recommendation was for camp.
       B.G.’s counsel argued the juvenile court should consider releasing B.G. “back into
the community to the home of his mother.” B.G., who was about to become a father, had
told his counsel “[h]e recognize[d] that it [was] time for him to turn his behavior
around. . . .” Counsel continued: “He does have a child [on the way] and strongly wishes
to get his life together for the benefit of his child so he can set a better example.” B.G.’s
counsel believed B.G “would be in a better position to be a better example to his child if
he [were] allowed to do so in the community and in the home of his mother.” The
prosecutor, on the other hand, argued that, although he understood B.G. wished to “turn

                                              4
his life around,” the prosecutor believed that “[w]ith the way . . . he’s been acting and the
fact that he continues to come back in on violations . . . that maybe a camp placement
is . . . the structure he needs to get himself in line so that when the child is born he [will]
be out and not recommitting.”
        The juvenile court indicated that, “while [B.G.] has shown some recognition for
his behaviors, he [has] demonstrated over a much more significant period of time a
disregard for authority, for following court orders and complying with [the] terms and
conditions of [his] probation [and] . . . rules within the home.” The court then addressed
B.G. and stated: “Becoming a parent is a major responsibility and you haven’t [yet]
learned to accept responsibility for your own behavior.”
        The juvenile court determined B.G. was “still described within section 602 of the
Welfare and Institutions Code [and was to] remain[] a ward [of the court] pursuant to that
section.” The court then stated: “He’s found to be in violation of probation. [¶] The
order of home on probation made May 5, 2013, is terminated. [¶] Custody is taken from
the parent and guardian and the minor is recommitted to the custody of the Probation
Department for a new [mid-term, six-month] Camp Community placement . . . .” After
indicating B.G. was subject to a number of additional terms and conditions, the juvenile
court awarded him predisposition credit for 242 days then indicated it would consider an
early release from camp after an additional 120 days if release was merited by a camp
report. In any event, the juvenile court set an annual review date of February 10, 2015. It
was then determined B.G. could not be held in physical confinement for a period in
excess of three years eight months.
        B.G. filed a timely notice of appeal from the trial court’s order on February 11,
2014.
                                          CONTENTIONS
        After examination of the record, counsel appointed to represent B.G. filed an
opening brief which raised no issues and requested this court to conduct an independent
review of the record. By notice sent June 5, 2014, the clerk of this court advised B.G. to



                                               5
submit within 30 days any contentions, grounds of appeal or arguments he wished this
court to consider. No response has been received to date.
                                   REVIEW ON APPEAL
      We have examined the entire record and are satisfied counsel has complied fully
with counsel’s responsibilities. (Smith v. Robbins (2000) 528 U.S. 259, 278-284; People
v. Wende (1979) 25 Cal. 3d 436, 443.)
                                       DISPOSITION
      The order continuing wardship is affirmed.
      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                                      KITCHING, J.


      We concur:


                    KLEIN, P. J.




                    ALDRICH, J.




                                            6